     Case 3:20-cv-02538-CAB-RBB Document 3 Filed 01/13/21 PageID.35 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   MANUEL ANTONIO GONZALEZ,                            Case No.: 3:20-cv-2538-CAB-RBB
12                                     Petitioner,
                                                         ORDER DENYING IN FORMA
13   v.                                                  PAUPERIS APPLICATION AND
                                                         DISMISSING CASE WITHOUT
14   WARDEN,
                                                         PREJUDICE
15                                  Respondent.
16
17         Petitioner, a state prisoner proceeding pro se, has not paid the $5.00 filing fee and
18   has filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, together
19   with a request to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a).
20                 APPLICATION TO PROCEED IN FORMA PAUPERIS
21         The request to proceed in forma pauperis is denied because Petitioner has not
22   provided the Court with sufficient information to determine Petitioner’s financial status.
23   A request to proceed in forma pauperis made by a state prisoner must include a certificate
24   from the warden or other appropriate officer showing the amount of money or securities
25   Petitioner has on account in the institution. Rule 3(a)(2), 28 U.S.C. foll. § 2254; Local
26   Rule 3.2. Petitioner has failed to provide the Court with the required Prison Certificate.
27   Therefore, the application to proceed in forma pauperis is DENIED.
28

                                                     1
                                                                               3:20-cv-2538-CAB-RBB
     Case 3:20-cv-02538-CAB-RBB Document 3 Filed 01/13/21 PageID.36 Page 2 of 5



 1                     FAILURE TO EXHAUST CLAIM IN STATE COURT
 2          In addition, the Petition must be dismissed because Petitioner has not adequately
 3   alleged that he has exhausted his claims to the California Supreme Court. (See ECF No. 1
 4   at 5–6.) Habeas petitioners who wish to challenge either their state court conviction or the
 5   length of their confinement in state prison, must first exhaust state judicial remedies. 28
 6   U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133–34 (1987). To exhaust
 7   state judicial remedies, a California state prisoner must present the California Supreme
 8   Court with a fair opportunity to rule on the merits of every issue raised in his or her
 9   federal habeas petition. 28 U.S.C. § 2254(b), (c); Granberry, 481 U.S. at 133-34.
10   Moreover, to properly exhaust state court remedies a petitioner must allege, in state court,
11   how one or more of his or her federal rights have been violated. The Supreme Court in
12   Duncan v. Henry, 513 U.S. 364 (1995) reasoned: “If state courts are to be given the
13   opportunity to correct alleged violations of prisoners’ federal rights, they must surely be
14   alerted to the fact that the prisoners are asserting claims under the United States
15   Constitution.” Id. at 365–66 (emphasis added). For example, “[i]f a habeas petitioner
16   wishes to claim that an evidentiary ruling at a state court trial denied him [or her] the due
17   process of law guaranteed by the Fourteenth Amendment, he [or she] must say so, not
18   only in federal court, but in state court.” Id. at 366 (emphasis added).
19          Nowhere on the Petition does Petitioner allege that he has exhausted his claim in
20   the California Supreme Court. While Petitioner states he has filed a petition for writ of
21   habeas corpus in the California Supreme Court, he has not alleged to have received a
22   judgment from that court.1 (See ECF No. 1 at 5–6.) “The burden of proving that a claim
23
24
     1
25    Indeed, a review of the California Supreme Court docket indicates that Petitioner filed a petition for
     writ of habeas corpus in that court on January 4, 2021, four days after Petitioner filed the instant federal
26   petition. An informal response was ordered by the court and was filed on January 11, 2021. As of the
     date of his Order, Petitioner’s petition is still pending before the California Supreme Court. (See In re
27   Gonzalez, Case No. S266402, at https://appellatecases.courtinfo.ca.gov/search/case/main
     CaseScreen.cfm?dist=0&doc_id=2338158&doc_no=S266402&request_token=NiIwLSEmTkw%2BWy
28   BBSCMtUElIIEg0UDxTJSM%2BVzpTUCAgCg%3D%3D, last visited Jan. 13, 2021.)

                                                          2
                                                                                            3:20-cv-2538-CAB-RBB
     Case 3:20-cv-02538-CAB-RBB Document 3 Filed 01/13/21 PageID.37 Page 3 of 5



 1   has been exhausted lies with the petitioner.” Matthews v. Evatt, 105 F.3d 907, 911 (4th
 2   Cir. 1997); see Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998); Lambert v.
 3   Blackwell, 134 F.3d 506, 513 (3d Cir. 1997); Oyler v. Allenbrand, 23 F.3d 292, 300 (10th
 4   Cir. 1994); Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994). Therefore, the Petition must be
 5   dismissed for failure to exhaust claims in the California state courts.
 6                                    BASIS FOR PETITION
 7         Finally, Petitioner is cautioned that 28 U.S.C. § 2254 may not be the proper vehicle
 8   for the claim raised and the relief requested in the Petition. Under 28 U.S.C. § 2254,
 9   prisoners convicted in state court may challenge the constitutional validity or duration of
10   their confinement. See 28 U.S.C. § 2254(a); Preiser v. Rodriguez, 411 U.S. 475, 500
11   (1973); Heck v. Humphrey, 512 U.S. 477, 480–85 (1994). “Section 2254 applies only to
12   collateral attacks on state court judgments.” McGuire v. Blubaum, 376 F. Supp. 284, 285
13   (D. Ariz. 1974).
14         Here, Petitioner was convicted of attempted murder in 2001, in Los Angeles
15   Superior Court. (See ECF No. 1 at 2.) In his Petition, however, Petitioner does not
16   challenge the constitutionality of his state court conviction. Rather, Petitioner argues he
17   must be released from state custody because his Eighth Amendment rights are being
18   violated by the conditions at R.J. Donovan Correctional Facility (RJD). (Id. at 10–12.) He
19   contends that COVID-19 virus is spreading out of control among the prison population
20   and staff and that prison officials are not taking appropriate action to protect the health of
21   inmates. Petitioner states that he was infected with COVID-19 as a result of the
22   uncontrolled outbreak. (Id. at 10–11.) Petitioner request an “immediate full investigation”
23   into “civil rights violations” related to COVID-19 outbreak in California prisons,
24   including “prison conditions at R.J. Donovan Correctional Facility and hold accountable
25   employees responsible for criminal negligence.” (Id. at 11.) Petitioner “requests [prison
26   ///
27   ///
28   ///

                                                   3
                                                                                3:20-cv-2538-CAB-RBB
     Case 3:20-cv-02538-CAB-RBB Document 3 Filed 01/13/21 PageID.38 Page 4 of 5



 1   officials hire] professional sanitation companies to sanitize [prison] buildings.” (Id.)
 2   Finally, Petitioner states he is seeking “immediate release from prison” because the
 3   conditions in RJD are so dire that his continued incarceration violates his Eighth
 4   Amendment right to be free from cruel and unusual punishment. (Id. at 11–12.)
 5          The Court notes that challenges to conditions of confinement, threats to safety or
 6   health based on inmate population density, including exposure to the COVID-19 virus,
 7   lack of medical testing and medical staff, or unsanitary conditions are properly raised in a
 8   civil rights action pursuant to 42 U.S.C. § 1983. See Preiser, 411 U.S. at 498–99.;
 9   Crawford v. Bell, 599 F.2d 890, 891-92 (9th Cir. 1979) (the proper remedy for
10   complaints challenging conditions of confinement is a civil rights action under 42 U.S.C.
11   § 1983). When a state prisoner is challenging the very fact or duration of his physical
12   imprisonment, and the relief he seeks is a determination that he is entitled to immediate
13   release or a speedier release from that imprisonment, his sole federal remedy is a writ of
14   habeas corpus. Id. at 500. Although release from prison is not an available remedy in a
15   civil rights action, other types of injunctive relief are available, such as enjoining
16   unconstitutional conduct or requiring compliance with protective measures.2
17                                               CONCLUSION
18          Accordingly, the Court DENIES the request to proceed in forma pauperis and
19   DISMISSES the case without prejudice. To have the case reopened, Petitioner must, no
20   later than March 15, 2021: (1) pay the filing fee or provide adequate proof of his
21   inability to pay and (2) file a First Amended Petition which adequately alleges
22   exhaustion of state judicial remedies. For Petitioner’s convenience, the Clerk of Court
23   ///
24
25
     2
26    Petitioner should take note, however, that civil rights actions by prisoners are subject to the Prison
     Litigation Reform Act, which imposes filing fee obligations for prisoners, requires the Court to sua
27   sponte screen civil rights actions, and limits the number of in forma pauperis civil rights actions a
     prisoner can file. See 28 U.S.C. §§ 1915(e)(2) and 1915A(b).
28

                                                          4
                                                                                           3:20-cv-2538-CAB-RBB
     Case 3:20-cv-02538-CAB-RBB Document 3 Filed 01/13/21 PageID.39 Page 5 of 5



 1   shall attach to this Order a blank Application to Proceed in Forma Pauperis and a blank
 2   First Amended Petition form.
 3         IT IS SO ORDERED.
 4   Dated: January 13, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
                                                                           3:20-cv-2538-CAB-RBB
